Exhibit 10.1

 

FORM OF
ASCENT CAPITAL GROUP, INC.
2008 INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is made as of                         (the
“Grant Date”), by and between ASCENT CAPITAL GROUP, INC., a Delaware corporation
(the “Company”), and the person signing as “Grantee” on the signature
page hereof (“Grantee”).

 

The Company has adopted the Ascent Capital Group, Inc. 2008 Incentive Plan (the
“Plan”), a copy of which is attached to this Agreement as Exhibit A and by this
reference made a part hereof, for the benefit of eligible employees of the
Company and its Subsidiaries.  Capitalized terms used and not otherwise defined
in this Agreement will have the meaning ascribed to them in the Plan.

 

Pursuant to the Plan, the Compensation Committee (the “Committee”) has
determined that it would be in the interest of the Company and its stockholders
to award shares of common stock to Grantee, subject to the conditions and
restrictions set forth herein and in the Plan, in order to provide Grantee with
additional remuneration for services rendered, to encourage Grantee to remain in
the employ of the Company or its Subsidiaries and to increase Grantee’s personal
interest in the continued success and progress of the Company.

 

The Company and Grantee therefore agree as follows:

 

1.             Award.  Pursuant to the terms of the Plan and in consideration of
the covenants and promises of Grantee herein contained, the Company hereby
awards to Grantee as of the Grant Date the number of shares of Ascent Capital
Group, Inc. Series A Common Stock, par value $0.01 per share, set forth on
Schedule 1 hereto, subject to the conditions and restrictions set forth below
and in the Plan (the “Restricted Shares”).

 

2.             Issuance of Restricted Shares at Beginning of the Restriction
Period.  Upon issuance of the Restricted Shares, such Restricted Shares will be
registered in a book entry account (the “Account”) in the name of Grantee. 
During the Restriction Period, each of the Account, any certificates
representing the Restricted Shares that may be issued during the Restriction
Period, and any securities constituting Retained Distributions will bear a
restrictive legend to the effect that ownership of the Restricted Shares (and
such Retained Distributions), and the enjoyment of all rights appurtenant
thereto, are subject to the restrictions, terms and conditions provided in the
Plan and this Agreement.  Any such certificates will remain in the custody of
the Company, and upon their issuance Grantee will deposit with the Company stock
powers or other instruments of assignment, each endorsed in blank, so as to
permit retransfer to the Company of all or any portion of the Restricted Shares
and any securities constituting Retained Distributions that will be forfeited or
otherwise not become vested in accordance with the Plan and this Agreement.

 

3.             Restrictions.  Restricted Shares will constitute issued and
outstanding shares of the Company’s Series A Common Stock for all corporate
purposes.  Grantee will have the right

 

--------------------------------------------------------------------------------


 

to vote such Restricted Shares, to receive and retain such dividends and
distributions, as the Committee may in its sole discretion designate, paid or
distributed on such Restricted Shares and to exercise all other rights, powers
and privileges of a holder of Series A Common Stock with respect to such
Restricted Shares, except that (a) Grantee will not be entitled to delivery of
the stock certificate or certificates representing such Restricted Shares until
the Restriction Period shall have expired and unless all other vesting
requirements with respect thereto shall have been fulfilled or waived, (b) the
Company will retain custody of any stock certificate or certificates
representing the Restricted Shares during the Restriction Period as provided in
Section 8.2 of the Plan, (c) other than such dividends and distributions as the
Committee may in its sole discretion designate, the Company or its designee will
retain custody of all Retained Distributions made or declared with respect to
the Restricted Shares (and such Retained Distributions will be subject to the
same restrictions, terms and vesting and other conditions as are applicable to
the Restricted Shares) until such time, if ever, as the Restricted Shares with
respect to which such Retained Distributions shall have been made, paid or
declared shall have become vested, and such Retained Distributions will not bear
interest or be segregated in a separate account, (d) Grantee may not sell,
assign, transfer, pledge, exchange, encumber or dispose of the Restricted Shares
or any Retained Distributions or Grantee’s interest in any of them during the
Restriction Period and (e) a breach of any restrictions, terms or conditions
provided in the Plan or established by the Committee with respect to any
Restricted Shares or Retained Distributions will cause a forfeiture of such
Restricted Shares and any Retained Distributions with respect thereto.

 

4.             Vesting and Forfeiture of Restricted Shares.  Subject to earlier
vesting in accordance with the provisions of Paragraph 7(b) below, Grantee will
become vested as to (a)      % of the Restricted Shares subject to this
Agreement on each of                   (b)      % of the Restricted Shares
subject to this Agreement on each of                   and (c)       % of the
Restricted Shares subject to this Agreement on each of                  , each
such date being a Vesting Date; provided, however, that Grantee will not vest,
pursuant to this Paragraph 4, in Restricted Shares as to which Grantee would
otherwise vest as of a given date if Grantee has not been continuously employed
by the Company or its Subsidiaries from the date of this Agreement through such
date (the vesting or forfeiture of such shares in such event to be governed
instead by the provisions of Paragraph 5).  Notwithstanding the foregoing, if
any date on which vesting would otherwise occur is a Saturday, Sunday or a
holiday, such vesting will instead occur on the business day next following such
date.

 

5.             Early Termination or Vesting.  Subject to Section 25 hereof:

 

(a)           If Grantee dies while employed by the Company or a Subsidiary of
the Company (a “Company Subsidiary”), then the Award, to the extent not
theretofore vested, will immediately become fully vested;

 

(b)           If Grantee’s employment with the Company or a Company Subsidiary
terminates by reason of Disability, then the Award, to the extent not
theretofore vested, will immediately become fully vested;

 

(c)           If the Company or a Company Subsidiary terminates Grantee’s
employment without Cause (as defined in clause (f) below), then the portion of
the Award not theretofore vested that otherwise would have become vested during
the remainder of the

 

2

--------------------------------------------------------------------------------


 

calendar quarter in which Grantee’s employment is terminated will become vested
on the date of Grantee’s termination of employment;

 

(d)           If Grantee’s employment with the Company or a Company Subsidiary
is terminated by Grantee for Good Reason (as defined in Section 25), then the
portion of the Award not theretofore vested that otherwise would have become
vested during the remainder of the calendar quarter in which Grantee’s
employment is terminated will become vested on the date of Grantee’s termination
of employment; and

 

(e)           Unless otherwise determined by the Committee in its sole
discretion, if Grantee’s employment with the Company or a Company Subsidiary
terminates for any reason other than as described in the immediately preceding
clauses (a) through (d), then the Award, to the extent not theretofore vested,
will be forfeited immediately.

 

(f)            For purposes of this Section 5, “Cause” means (i) any act or
omission that constitutes a breach by Grantee of any of his material obligations
under the Employment Agreements; (ii) the continued failure or refusal of
Grantee to substantially perform the material duties required of him as an
officer and/or employee of the Company; (iii) any material violation by Grantee
of any policy, rule or regulation of the Company or any law or regulation
applicable to the business of the Company; (iv) any act or omission by Grantee
constituting fraud, dishonesty or misrepresentation; (v) Grantee’s gross
negligence in the performance of his duties; (vi) Grantee’s conviction of, or
plea of guilty or nolo contendere to, any crime (whether or not involving the
Company) that constitutes a felony or crime of moral turpitude or is punishable
by imprisonment of 30 days or more; or (g) any other misconduct by Grantee that
is materially injurious to the financial condition or business reputation of, or
is otherwise materially injurious to, the Company.

 

6.             Completion of the Restriction Period.  On each Vesting Date with
respect to each award of Restricted Shares, and the satisfaction of any other
applicable restrictions, terms and conditions (a) the applicable portion of such
Restricted Shares will become vested and (b) any Retained Distributions with
respect to such Restricted Shares will become vested to the extent that the
Restricted Shares related thereto shall have become vested, all in accordance
with the terms of this Agreement.  Any Restricted Shares and Retained
Distributions that shall not become vested by the final Vesting Date will be
forfeited to the Company, and Grantee will not thereafter have any rights
(including dividend and voting rights) with respect to such Restricted Shares or
any Retained Distributions that are so forfeited.

 

7.             Adjustments; Early Vesting in Certain Events.

 

(a)           The Restricted Shares will be subject to adjustment (including,
without limitation, as to the number of Restricted Shares) in the sole
discretion of the Committee and in such manner as the Committee may deem
equitable and appropriate in connection with the occurrence of any of the events
described in Section 4.2 of the Plan following the Grant Date.

 

(b)           Subject to Section 25 hereof, upon the occurrence of any Approved
Transaction, Board Change or Control Purchase, the restrictions in Paragraph 3
will lapse.

 

3

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Committee may, in its sole discretion,
determine that the restrictions in Paragraph 3 will not lapse on an accelerated
basis in connection with an Approved Transaction if the Board or the surviving
or acquiring corporation, as the case may be, makes or causes to be made
effective provision for the taking of such action as in the opinion of the
Committee is equitable and appropriate to substitute a new Award for the Award
evidenced by this Agreement or to assume this Agreement and the Award evidenced
hereby and in order to make such new or assumed Award, as nearly as may be
practicable equivalent to the Award evidenced by this Agreement as then in
effect (but before giving effect to any acceleration of the exercisability
hereof unless otherwise determined by the Committee), taking into account, to
the extent applicable, the kind and amount of securities, cash or other assets
into or for which shares of Series A Common Stock may be changed, converted or
exchanged in connection with the Approved Transaction.

 

8.             Mandatory Withholding for Taxes.  Upon the expiration of the
Restriction Period, Grantee (or Beneficiary, as defined in Paragraph 10 below)
must remit to the Company the amount of all federal, state or other governmental
withholding tax requirements imposed upon the Company with respect to the
vesting of Restricted Shares, unless provisions to pay such withholding
requirements have been made to the satisfaction of the Company.  Upon the
payment of any cash dividends with respect to Restricted Shares during the
Restriction Period, the amount of such dividends will be reduced to the extent
necessary to satisfy any withholding tax requirements applicable thereto prior
to payment to Grantee.

 

9.             Delivery by the Company.  As soon as practicable after vesting in
Restricted Shares pursuant to Paragraphs 4, 5 or 7, but no later than 30 days
after such vesting occurs, and subject to the withholding referred to in
Paragraph 8, the Company will (i) cause to be removed from the Account the
restriction described in Paragraph 2 or cause to be issued and delivered to
Grantee (in certificate or electronic form) Shares equal to the number of
Restricted Shares that have vested, and (ii) shall cause to be delivered to
Grantee any Retained Distributions with respect to such vested Shares.  If
delivery of certificates is by mail, delivery of shares of Series A Common Stock
will be deemed effected for all purposes when a stock transfer agent of the
Company shall have deposited the certificates in the United States mail,
addressed to Grantee.

 

10.           Nontransferability of Restricted Shares Before Vesting.  Before
vesting and during Grantee’s lifetime, the Restricted Shares are not
transferable (voluntarily or involuntarily) other than pursuant to a Domestic
Relations Order.  The Grantee may designate a beneficiary or beneficiaries
(each, a “Beneficiary”), to whom the Restricted Shares will pass upon Grantee’s
death and may change such designation from time to time by filing a written
designation of Beneficiary with the Committee on the form annexed hereto as
Exhibit B or such other form as may be prescribed by the Committee, provided
that no such designation will be effective unless so filed prior to the death of
Grantee.  If no such designation is made or if the designated Beneficiary does
not survive the Grantee’s death, the Restricted Shares will pass by will or the
laws of descent and distribution.  Following Grantee’s death, the Restricted
Shares will pass accordingly to the designated Beneficiary, and such Beneficiary
will be deemed the Grantee for purposes of any applicable provisions of this
Agreement.

 

4

--------------------------------------------------------------------------------


 

11.           Company’s Rights.  The existence of this Agreement will not affect
in any way the right or power of the Company or its stockholders to accomplish
any corporate act, including, without limitation, the acts referred to in
Section 11.16 of the Plan.

 

12.           Limitation of Rights.  Nothing in this Agreement or the Plan will
be construed to:

 

(a)           give Grantee any right to be awarded any further Restricted Shares
other than in the sole discretion of the Committee; or

 

(b)           give Grantee or any other person any interest in any fund or in
any specified asset or assets of the Company or any Company Subsidiary.

 

13.           Prerequisites to Benefits.  Neither Grantee nor any person
claiming through Grantee will have any right or interest in the Restricted
Shares awarded hereunder, unless and until there shall have been full compliance
with all the terms, conditions and provisions of this Agreement and the Plan
which affect the Grantee or such other person.

 

14.           Restrictions Imposed by Law.  Without limiting the generality of
Section 11.8 of the Plan, Grantee will not require the Company to deliver any
Restricted Shares and the Company will not be obligated to deliver any
Restricted Shares if counsel to the Company determines that such delivery or
payment would violate any applicable law or any rule or regulation of any
governmental authority or any rule or regulation of, or agreement of the Company
with, any securities exchange or association upon which the Series A Common
Stock is listed or quoted.  The Company will in no event be obligated to take
any affirmative action in order to cause the delivery of any Restricted Shares
to comply with any such law, rule, regulation or agreement.

 

15.           Notice.  Unless the Company notifies Grantee in writing of a
different procedure or address, any notice or other communication to the Company
with respect to this Agreement will be in writing and will be delivered
personally or sent by first class mail, postage prepaid, to the following
address:

 

Ascent Capital Group, Inc.
[Address 1]
[Address 2]

Attn:  General Counsel

 

Any notice or other communication to Grantee with respect to this Agreement will
be in writing and will be delivered personally, or will be sent by first class
mail, postage prepaid, to Grantee’s home address set forth below his signature
on this Agreement, unless the Company has received written notification from
Grantee of a change of address.

 

16.           Amendment.  Notwithstanding any other provision hereof, this
Agreement may be supplemented or amended from time to time as approved by the
Committee as contemplated by Section 11.7(b) of the Plan.  Without limiting the
generality of the foregoing, without the consent of Grantee,

 

5

--------------------------------------------------------------------------------


 

(a)           this Agreement may be amended or supplemented from time to time as
approved by the Committee (i) to cure any ambiguity or to correct or supplement
any provision herein which may be defective or inconsistent with any other
provision herein, (ii) to add to the covenants and agreements of the Company for
the benefit of Grantee or surrender any right or power reserved to or conferred
upon the Company in this Agreement, subject to any required approval of the
Company’s stockholders and provided, in each case, that such changes or
corrections will not adversely affect the rights of Grantee with respect to the
Award evidenced hereby or (iii) to make such other changes as the Company, upon
advice of counsel, determines are necessary or advisable because of the adoption
or promulgation of, or change in or of the interpretation of, any law or
governmental rule or regulation, including any applicable federal or state
securities laws; and

 

(b)           subject to any required action by the Board or the Company’s
stockholders, the Award evidenced by this Agreement may be canceled by the
Committee and a new Award made in substitution therefor, provided that the Award
so substituted will satisfy all of the requirements of the Plan as of the date
such new Award is made and no such action will adversely affect the Restricted
Shares to the extent then vested.

 

17.           Grantee Employment.  Nothing contained in this Agreement, and no
action of the Company or the Committee with respect hereto, will confer or be
construed to confer on Grantee any right to continue in the employ of the
Company or any of its Subsidiaries or interfere in any way with the right of the
Company or any employing Company Subsidiary to terminate Grantee’s employment at
any time, with or without cause; subject, however, to the provisions of any
employment agreement between Grantee and the Company or any Company Subsidiary.

 

18.           Governing Law.  This Agreement will be governed by, and construed
in accordance with, the internal laws of the State of Delaware.  Each party
irrevocably submits to the general jurisdiction of the state and federal courts
located in the State of Delaware in any action to interpret or enforce this
Agreement and irrevocably waives any objection to jurisdiction that such party
may have based on inconvenience of forum.

 

19.           Construction.  References in this Agreement to “this Agreement”
and the words “herein,” “hereof,” “hereunder” and similar terms include all
Exhibits and Schedules appended hereto, including the Plan.  This Agreement is
entered into, and the Award evidenced hereby is granted, pursuant to the Plan
and will be governed by and construed in accordance with the Plan and the
administrative interpretations adopted by the Committee thereunder.  All
decisions of the Committee upon questions regarding the Plan or this Agreement
will be conclusive.  Unless otherwise expressly stated herein, in the event of
any inconsistency between the terms of the Plan and this Agreement, the terms of
the Plan will control.  The headings of the paragraphs of this Agreement have
been included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.

 

20.           Duplicate Originals.  The Company and Grantee may sign any number
of copies of this Agreement.  Each signed copy will be deemed to be an original,
but all of them together represent the same agreement.

 

6

--------------------------------------------------------------------------------


 

21.           Rules by Committee.  The rights of Grantee and the obligations of
the Company hereunder will be subject to such reasonable rules and regulations
as the Committee may adopt from time to time hereafter.

 

22.           Entire Agreement.  This Agreement is in satisfaction of and in
lieu of all prior discussions and agreements, oral or written, between the
Company and Grantee, with respect to the subject matter hereof.  Grantee and the
Company hereby declare and represent that no promise or agreement not herein
expressed has been made and that this Agreement contains the entire agreement
between the parties hereto with respect to the Restricted Shares and replaces
and makes null and void any prior agreements between Grantee and the Company
regarding the Restricted Shares.

 

23.           Grantee Acceptance.  Grantee shall signify acceptance of the terms
and conditions of this Agreement by signing in the space provided at the end
hereof and returning a signed copy to the Company.

 

24.           Code Section 409A Compliance.  If any provision of this Agreement
would result in the imposition of an excise tax under Section 409A of the Code
and related regulations and Treasury pronouncements (“Section 409A”), that
provision will be reformed to avoid imposition of the excise tax and no action
taken to comply with Section 409A (or to provide that the Restricted Shares are
exempt from Section 409A) shall be deemed to impair a benefit under this
Agreement.

 

25.           Change in Control.

 

(a)           Upon any termination of Grantee’s employment by the Company or a
Company Subsidiary without Cause or by Grantee for Good Reason, which
termination occurs within 12 months following a Change in Control,
notwithstanding Sections 4 and 5 hereof, all Restricted Shares held by Grantee
on the date of termination, to the extent not theretofore vested, will vest
fully on the date of such termination.

 

(b)           For purposes of this Section 25, the following terms shall have
the following meanings:

 

i.                                          “Annual Salary” means, as
applicable, the annual base salary of Grantee as an employee of the Company or a
Company Subsidiary.

 

ii.                                       “Cause” means a felony conviction for
fraud, misappropriation of the Company’s (or a Company Subsidiary’s) funds or
embezzlement.

 

iii.                                    “Change in Control” means any of the
following that otherwise meets the definition of a “change in ownership,” a
“change in effective control” or a “change in ownership of a substantial portion
of the assets” of the Company within the meaning of Code Section 409A:

 

(1)                                  the acquisition by any person or group
(excluding John C. Malone and/or any family member(s) of John C. Malone and/or
any company, partnership, trust or other entity or investment vehicle controlled
by any of the foregoing persons or the holdings

 

7

--------------------------------------------------------------------------------


 

of which are for the primary benefit or any of such persons (collectively, the
“Permitted Holders”)) of ownership of stock of the Company that, together with
stock already held by such person or group, constitutes more than 50% of the
total fair market value or more than 50% of the total voting power of the stock
of the Company;

 

(2)                                  the acquisition by any person or group
(other than the Permitted Holders), in a single transaction or in multiple
transactions all occurring during the 12-month period ending on the date of the
most recent acquisition by such person or group, assets from the Company that
have a total gross fair market value equal to or exceeding 40% of the total
gross fair market value of all of the assets of the Company immediately prior to
such acquisition or acquisitions; or

 

(3)                                  the acquisition by any person or group
(other than the Permitted Holders), in a single transaction or in multiple
transactions all occurring during the 12-month period ending on the date of the
most recent acquisition by such person or group, of ownership of stock of the
Company possessing 30% or more of the total voting power of the stock of Company
or the replacement of a majority of the Company’s Board of Directors during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board of Directors before the date of
appointment or election.

 

iv.            “Employment Agreements” means this Agreement, any employment
agreement between Grantee and the Company or a Company Subsidiary and/or any
other agreement between Grantee and the Company or a Company Subsidiary relating
to Grantee’s employment and/or compensation, as from time to time may be in
effect.

 

v.             “Good Reason” means the occurrence of any of the following
without the consent of Grantee: (i) a material diminution in Grantee’s Annual
Salary below the level then in effect other than as a result of a reduction in
the portion of the time devoted by Grantee to Company activities; (ii) a
material diminution in Grantee’s authority, duties or responsibilities with the
Company; (iii) a material change in the office or location at which Grantee is
required to perform services for the Company or any Company Subsidiary; and
(iv) a material breach by the Company of the terms of any Employment Agreement. 
Notwithstanding the foregoing, a termination for Good Reason will not be
considered to have occurred unless: (x) within 90 days following the initial
existence of the circumstances constituting Good Reason, Grantee provides
written notice to the Company of such circumstances; (y) the Company fails,
within 30 days following such notice, to correct such circumstances to the
reasonable satisfaction of Grantee; and (z) Grantee terminates his employment
within 30 days following the end of such 30 day correction period.  A
termination of Grantee’s employment for Good Reason will be considered an
involuntary termination.

 

[Remainder of this page intentionally left blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the Grant Date.

 

 

 

ASCENT CAPITAL GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ACCEPTED:

 

 

 

 

 

 

 

[                               ], Grantee

 

 

 

Address:

 

 

 

SSN:

 

9

--------------------------------------------------------------------------------


 

Exhibit A to Restricted Stock Award Agreement

dated as of                between

Ascent Capital Group, Inc. and Grantee

 

Ascent Capital Group, Inc. 2008 Incentive Plan

 

--------------------------------------------------------------------------------


 

Exhibit B to Restricted Stock Award Agreement

dated as of                 between

Ascent Capital Group, Inc. and Grantee

 

Designation of Beneficiary

 

I,                                    
[                               ]                                    

 (the “Grantee”), hereby declare that upon my death

 

(the “Beneficiary”) of

Name

 

 

 

 

 

 

 

 

 

,

Street Address

 

City

 

State

 

Zip Code

 

 

who is my

 

, will be entitled to the

 

Relationship to the Grantee

 

 

Restricted Shares and all other rights accorded the Grantee by the
above-referenced grant agreement (the “Agreement”).

 

It is understood that this Designation of Beneficiary is made pursuant to the
Agreement and is subject to the conditions stated herein, including the
Beneficiary’s survival of the Grantee’s death.  If any such condition is not
satisfied, such rights will devolve according to the Grantee’s will or the laws
of descent and distribution.

 

It is further understood that all prior designations of beneficiary under the
Agreement are hereby revoked and that this Designation of Beneficiary may only
be revoked in writing, signed by the Grantee, and filed with the Committee prior
to the Grantee’s death.

 

 

 

 

 

Date

 

Grantee

 

--------------------------------------------------------------------------------


 

Schedule 1 to Restricted Stock Award

Agreement dated as of               

between Ascent Capital Group, Inc. and Grantee

 

Grantee:

 

[                 ]

 

 

 

Grant Date:

 

[                        ]

 

 

 

Restricted Shares:

 

[            ] shares of Ascent Capital Group, Inc. Series A Common Stock, $.01
par value per share

 

--------------------------------------------------------------------------------